Citation Nr: 0117013	
Decision Date: 06/25/01    Archive Date: 07/03/01

DOCKET NO.  00-12 453	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1. Entitlement to service connection for nodules on the 
thyroid as a result of exposure to ionizing radiation.

2. Entitlement to service connection for a growth in the 
lower stomach as a result of exposure to ionizing 
radiation.

3. Entitlement to service connection for diverticulum cancer 
as a result of exposure to ionizing radiation.


REPRESENTATION

Appellant represented by:	West Virginia Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
January 1972.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from a decision by the Huntington, West 
Virginia, Department of Veterans Affairs (VA) Regional Office 
(RO).  In March 2000, the veteran submitted a notice of 
disagreement with the denial of his claims and in April 2000, 
a statement of the case was issued.  The veteran perfected 
his appeal in May 2000.


REMAND

Appellate review of the claims folder shows that the veteran, 
in his VA Form 9, substantive appeal, requested a hearing 
before a member of the Board at the RO.  In May 2001, the 
Board requested clarification from the veteran as to whether 
he still desired a hearing before a member of the Board.  It 
was further indicated that in the absence of a response 
within 30 days of the letter, the case would be remanded for 
the scheduling of a hearing.  The record reflects no response 
from the veteran or his representative to the May 2001 
letter.

Accordingly, these matters are hereby REMANDED to the RO for 
the following action:

The RO should schedule a hearing for the 
veteran before a member of the Board at 
the RO.

After the hearing has been held, the case should be returned 
to the Board for further consideration.  The purpose of this 
REMAND is to afford due process.

(CONTINUED ON NEXT PAGE)


No action is required of the appellant until he receives 
further notice from the RO. 



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).




